Citation Nr: 0017590	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  92-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right ankle injury.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected scar of the left shoulder, as the residual 
of a shell fragment wound.  




REPRESENTATION

Appellant represented by:	AMVETS





WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the RO in 
October 1989.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1992  

The Board remanded the case in May 1994 for additional 
development of the record.  

In August 1998, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a bilateral ankle injury and remanded it for 
de novo review by the RO.  The Board also remanded the claim 
for increase for additional development of the evidence.  

In August 1998, the Board referred to the RO the raised 
issues of service connection for diabetes mellitus and 
gastroenteritis for the appropriate action.  The RO has not 
adjudicated those claims, and they are again referred to the 
RO for the appropriate action.  

By a rating action in August 1999, the RO granted service 
connection for the residuals of a fracture of the left ankle 
and assigned a rating of 20 percent effective in May 1990.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated history of a right 
ankle injury is shown as likely as not to have been incurred 
as the result of active service.

2.  The veteran's service-connected left shoulder shell 
fragment wound residuals include a retained metallic fragment 
and are shown to more nearly approximate a disability picture 
consistent with that of a tender and painful scar.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
diagnosed disability manifested by a history of a right ankle 
injury was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  

2.  The schedular criteria for the assignment of a 10 percent 
rating for the service-connected residual left shoulder 
fragment wound scar with retained metallic foreign body have 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 
7803, 7804, 7805 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for the claimed 
residuals of a right ankle injury is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Continuity of symptomatology is required 
where a condition noted during service is not shown to be 
chronic. 38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A careful review of the service medical records fails to 
demonstrate that the veteran suffered a right ankle injury 
during service.  There is one notation of a treatment of the 
right foot in February 1969.  It was indicated that an x-ray 
study was negative, and the impression was that of 
tendonitis.  On discharge examination in October 1970, 
clinical evaluation of the lower extremities was normal.

In March 1990, the veteran testified at a hearing that he 
fractured his ankles during a forced march at Camp Pendleton, 
while climbing "Old Smoky."  He stated that he fell and 
slid down the mountain.  He alleged that, as a result of the 
fractures, his ankles locked up on him.  

The July 1990 VA examination report notes that the veteran 
stated that he had broken both ankles while in infantry 
training.  He stated that he was put in splints and placed on 
light duty.  He complained that his ankles were stiff when he 
got out of bed and that he was bothered by swelling. The 
examiner stated that the veteran would not permit him to 
examine his ankles because they were too painful.  X-ray 
studies revealed a normal right ankle and periosteal 
thickening at the left distal tibia, thought to be the result 
of old trauma.  The diagnoses included that of history of 
bilateral ankle fractures, now healed with symptomatology and 
findings as described.  

On VA examination in November 1998, the veteran reported that 
he had fractured both ankles in 1967 while doing some 
rappelling from mountain climbing.  He reported that the 
fractures were treated with splints.  He complained of 
decreased endurance, swelling of the feet, burning in his 
toes with decreased motion and stiffness and cramping in his 
toes, particularly on the left.  The examiner indicated that 
x-ray studies of the right ankle showed intact mortise and 
symmetrical joint surface.  The impression included that the 
previous history of right ankle injury that appeared to be 
okay on x-rays.  The examiner indicated that he appeared to 
be asymptomatic on physical examination.  

An August 1999, another VA physician reviewed the November 
1998 VA examination report and rendered an opinion that, 
although examination of the ankles was basically normal, a 
patient could have residual pain due to old injury in weight 
bearing joints  on prolonged walking or standing, depending 
on body weight, type of occupation, etc.  

After a full review of the record, the Board finds that the 
evidence is in relative equipoise in showing that the veteran 
currently has residual disability as the result of a right 
ankle injury suffered in service.  While the service medical 
records are negative for a right ankle disorder, the Board 
finds the veteran's statements concerning an in-service 
injury to be credible and consistent with the evidence of 
record.  The negative evidence is at least balanced by the 
diagnosis shown on the July 1990 VA examination report of 
history of bilateral ankle fractures, now healed.  The report 
of the November 1998 VA examination also reported the 
diagnosis of history of a right ankle injury.  The examiner 
opined significantly that the veteran could experience 
residual pain as the result of the old injury.  As such, the 
Board concludes, by extending the benefit of the doubt to the 
veteran, that service connection for the demonstrated history 
of a right ankle injury is warranted.  


II.  Increased rating claim

The Board finds the veteran's claim for a compensable rating 
for service-connected residuals of a shell fragment wound of 
the left shoulder is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7803, 
superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7804, 
superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7805, other 
scars are to be rated on the limitation of function of the 
part affected.  

On VA examination in January 1995, the examiner noted that a 
1/2 inch shrapnel wound scar on the left shoulder posteriorly 
was tender.  Then, on VA examination in April 1995, the 
veteran reported that the left shoulder wound was tender to 
touch. A scar on the posterior aspect of the left shoulder in 
the mid portion of the trapezius was noted to measure 1/2 by 1/4 
inches with no muscle tissue loss.  There was a small 
fragment piece that was noted to be superficial.  Tenderness 
to palpation in the scar area was noted.  X-ray studies 
showed a small radiopaque foreign body in the soft tissue of 
the left shoulder, nonpersistent in location adjacent to the 
distal clavicle and questionably seen posteriorly of T1 in 
the lateral view.  The diagnoses were that of scar, left 
shoulder, posterior, residual shell fragment wound with 
foreign body with marked tenderness on palpation and 
fibromyositis of the left shoulder joint.  It was concluded 
that the fibromyositis in the left shoulder was not related 
to the service-connected shell fragment wound.  

May 1995 VA x-ray studies of the left shoulder showed the 
presence of a metallic foreign body superior to the coracoid 
process and the soft tissues proximal arm. Rule out very 
minimal degenerative changes was noted.  

On VA examination in November 1998, the veteran reported that 
he had shrapnel in the posterior aspect of the left shoulder 
from mortar during service.  He reported that he had only 
local wound care with no surgery.  He reported pain and 
discomfort in the left shoulder.  He also complained of 
popping with movement.  It was noted that he is right handed.  
On examination of the left shoulder, abduction was to 105 
degrees, extension was to 50 degrees, elevation was to 120 
degrees, and external rotation was to 45 degrees.  He had 
equivocal discomfort of the acromioclavicular joint.  There 
was no tenderness over the anterior portion of the acromion, 
and there was mild discomfort noted with Near's maneuver.  

The VA examiner noted that the veteran complained of diffuse 
pain with all types of movements during the examination, but 
was able to easily take off and put his shoes on without any 
difficulty using the left shoulder.  It was noted that he did 
not have any pain with adduction testing.  Motor function was 
5/5.  It was indicated that there was a 1/2 cm. scar over the 
posteriolateral aspect of the left shoulder, from the entry 
of the shrapnel.  It was indicated that the area of the scar 
was completely nontender.  It was indicated that he 
complained of tenderness over the more medial aspect in the 
upper back, in the area of the trapezius muscle.  

The VA examiner indicated that no crepitation could be 
appreciated on the left shoulder with motion.  The examiner 
noted that x-ray studies showed some mild decreased joint 
space in the acromioclavicular joint of the left shoulder and 
no gross osteophytes could be appreciated.  

The impression included that of shrapnel in the left shoulder 
that had been noted on radiographs.  The examiner indicated 
that the shrapnel was in the soft tissue and appeared to be 
mildly symptomatic at most.  The examiner opined that the 
shrapnel was not responsible for the veteran's discomfort in 
the left shoulder.  The examiner indicated that physical 
examination showed some very mild evidence of some 
impingement, possibly some irritation of the 
acromioclavicular joint but that this was not associated with 
the shrapnel as it was located almost superficially in the 
soft tissue.  

After a full review of the record, the Board concludes that 
the disability picture attributable to the service-connected 
left shoulder shell fragment wound residuals includes a 
retained metallic foreign body and, as such, is shown to more 
nearly approximate that of a tender and painful scar on 
objective demonstration.  The Board acknowledges the 
veteran's complaints regarding his left shoulder.  The 
January and April 1995 VA examination reports suggested that 
the residual scarring  of the left shoulder was tender on 
objective demonstration.  The record as indicated clearly 
demonstrates the presence of a retained metallic fragment in 
the soft tissue of the left shoulder.  

Although the most recent VA examination report indicated that 
the scar itself was not tender, the evidence does provide a 
basis for concluding that the wound residuals including the 
retained metallic fragment were manifested by some objective 
pain and tenderness.  As such, the Board finds on this basis 
that that a 10 percent rating under the provisions of 
Diagnostic Code 7804 is for application in this case.  

The Board finds that the evidence of record do not show that 
the veteran has demonstrated a limitation of function of the 
left shoulder which is necessary for a compensable evaluation 
under Diagnostic Code 7805.  While there is a retained 
metallic fragment in the soft tissue of the left shoulder, it 
is the opinion of the VA examiner that the fragment is not 
the cause of the cause of the complaints of discomfort in the 
left shoulder.  



ORDER

Service connection for the disability manifested by a history 
of a right ankle injury is granted.  

A 10 percent rating for the service-connected scar of the 
left shoulder, the residual of a shell fragment wound, with 
retained metallic foreign body is granted, subject to the 
regulations controlling to disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

